DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 & 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruan et al, US Patent Pub. 20110010013 A1.
	Re Claim 1, Ruan et al discloses an information processing device comprising a motion control unit configured to perform motion control of a moving object that acts on a basis of recognition processing (fig. 1; para 0088: motion control of the robot based on recognized control data from the input devices), wherein the motion control unit causes the moving object to execute a responding motion on a basis of input of recognition target information (fig. 1; para 0088: motion control of the robot based on recognized control data from the input devices), and the responding motion includes implicit feedback related to execution of the recognition processing (fig. 1; para 0088: motion control of the robot based on recognized control data from the input devices as well as feedback information).
Re Claim 2, Ruan et al discloses the information processing device according to claim 1, wherein the motion control unit causes the moving object to execute a first response on a basis of a fact that start of input of the recognition target information is detected (fig. 1; paras 0088-0089: motion control of the robot based on recognized control data from the input devices; wherein the robot is controlled based on recognized control information with there being plurality subsequent control information as necessary after preceding recognized control information to enable fluid robot movement(i.e. forward, turn etc)), and causes the moving object to execute a second response on a basis of a fact that completion of the input of the recognition target information is detected, and the first response and the second response are the implicit feedback related to execution of the recognition processing (fig. 1; paras 0088-0089: motion control of the robot based on recognized control data from the input devices; wherein the robot is controlled based on recognized control information with there being plurality subsequent control information as necessary after preceding recognized control information to enable fluid robot movement(i.e. forward, turn etc)).
Re Claim 3, Ruan et al discloses the information processing device according to claim 2, wherein the motion control unit causes the moving object to execute, on a basis of a fact that the recognition processing is completed, a third response that is feedback related to execution of the recognition processing (fig. 1; paras 0088-0089: motion control of the robot based on recognized control data from the input devices; wherein the robot is controlled based on recognized control information with there being plurality subsequent control information as necessary after preceding recognized control information to enable fluid robot movement(i.e. forward, turn etc)).
Re Claim 4, Ruan et al discloses the information processing device according to claim 3, wherein the motion control unit causes the moving object to execute an action based on the recognition processing after execution of the third response (fig. 1; paras 0088-0089: motion control of the robot based on recognized control data from the input devices; wherein the robot is controlled based on recognized control information with there being plurality subsequent control information as necessary after preceding recognized control information to enable fluid robot movement(i.e. forward, turn etc)).
Re Claim 5, Ruan et al discloses the information processing device according to claim 3, wherein the moving object has a form and ability replicating a living being (fig. 1: robot is illustrated to look like a living being(person)), and the first response, the second response, and the third response include any one of a body motion, an eyeball motion, an emotional expressive motion using a sound (fig. 1; paras 0088-0089: motion control of the robot based on recognized control data from the input devices; wherein the robot is controlled based on recognized control information with there being plurality subsequent control information as necessary after preceding recognized control information to enable fluid robot movement(i.e. forward, turn etc); whereby body motion is selected from the Markush claim language).
Re Claim 6, Ruan et al discloses the information processing device according to claim 3, wherein the motion control unit dynamically determines a motion category related to each of the first response, the second response, and the third response on a basis of a situation estimated from sensor information (fig. 1; paras 0088-0091: motion control of the robot based on recognized control data from the input devices; wherein the robot is controlled based on recognized control information with there being plurality subsequent control information as necessary after preceding recognized control information to enable fluid robot movement(i.e. forward, turn etc); wherein the fuzzy logic implies some sort of machine learning with ability to estimate subsequent movements of the robot and execute them).
Re Claim 7, Ruan et al discloses the information processing device according to claim 3, wherein the motion control unit dynamically determines a motion category related to each of the first response, the second response, and the third response on a basis of a state of a user (para 0007: robot movement is achieved based on the process of achieving a state of equilibrium).
Re Claim 8, Ruan et al discloses the information processing device according to claim 3, wherein the motion control unit dynamically determines a motion of the third response on a basis of reliability related to the recognition processing (paras 0088-0091: fuzzy logic processing is based on the reliability of the rules (recognition process in this case, specifically previous recognition processes)).
Re Claim 9, Ruan et al discloses the information processing device according to claim 3, wherein the recognition processing is voice recognition processing (para 0115: voice control operation).
Re Claim 10, Ruan et al discloses the information processing device according to claim 9, wherein the first response is an eyeball motion (para 0071: eyes).
Re Claim 11, Ruan et al discloses the information processing device according to claim 9, wherein the moving object is a device having a drive unit (para 0007).
Re Claim 18, Ruan et al discloses the information processing device according to claim 1, in which the information processing device is the moving object (paras 0007, 0088: robot).
Claims 19-20 have been analyzed and rejected according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al, US Patent Pub. 20110010013 A1 as applied to claim 9 above, in view of Kim et al, US Patent Pub. 20060122837 A1.
Re Claim 12, Ruan et al discloses the information processing device according to claim 9, but fails to disclose wherein the motion control unit does not cause the moving object to execute at least one of the first response, the second response, or the third response on a basis of a determination that an addressee of an utterance of a user is not the moving object. However, Kim et al discloses a system that teaches the concept of being able to communicate with a robot via voice command, whereby the robot only carries out a task when a voice is verified via keyword detection and otherwise the robot is standby state, whereby hearing of the keyword by the robot calls the robot’s attention even while the robot is in motion from a previous command (Kim et al, para 0061: uttered keyword is interpreted as an address to the robot; whereby calling of the robot’s attention will could initiate another action while reducing the robot from executing the previous action). It would have been obvious to modify the Ruan et al system such that its robot can be controlled by a voice command uttering a keyword with the robot being in stand-by state when keyword is not uttered as taught in Kim et al for the purpose of giving the user more precise control over the robot.
Claim 13 has been analyzed and rejected according to claim 12.
Re Claim 14, the combined teachings of Ruan et al and Kim et al disclose the information processing device according to claim 13, wherein the motion control unit controls the moving object not to generate any sound after stopping the action (Kim et al, para 0061: robot in stand-by state will not perform any actions including generating sounds).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al, US Patent Pub. 20110010013 A1 as applied to claim 9 above, in view of Patel et al, US Patent Pub. 20160379622 A1.
Re Claim 15, Ruan et al discloses the information processing device according to claim 9, but fails to disclose wherein in a case where reliability related to the voice recognition processing is low, the motion control unit causes the moving object to execute the third response that prompts a user to issue an utterance again. However, Patel et al discloses a system that teaches the concept of a device where a user could communicate with via voice command communication with the device prompting for more user voice commands when the previous voice command recognition was low (Patel et al, para 0041). It would have been obvious to modify the Ruan et al system such that its robot prompts a user for another utterance when the previous utterance score was determined to be low as taught in Patel et al for the purpose of optimizing the system’s voice recognition abilities.
Re Claim 16, the combined teachings of Ruan et al and Patel et al disclose the information processing device according to claim 15, wherein the motion control unit controls the moving object not to generate any sound after completion of the third response that prompts the utterance again (Patel et al, para 0041: the robot of Ruan et al will not perform any further task while waiting for further voice commands after a previous voice command was not properly recognized, where the tasks include generating sounds).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al, US Patent Pub. 20110010013 A1.
Re Claim 17, Ruan et al discloses the information processing device according to claim 1, but fails to disclose wherein the moving object is an autonomous mobile object having no linguistic communication means. Ruan et al teaches where a robot can be communicated with via linguistic means through its voice communication capabilities (para 0115: voice control operation; whereby control data could also be received from input devices in general with input device including non-voice type inputs). Since Ruan et al already teaches where a user can control a robot via voice command among other possible type of commands, it would have been obvious to make the system of Ruan without the ability of using voice commands (no linguistic communication) for the purpose of simplifying the design and functionality of the system.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651         					5/6/2022